Citation Nr: 9909104	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  95-31 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether the veteran filed a timely Notice of Disagreement 
with respect to a rating decision of March 1994 which denied 
service connection for post-traumatic stress disorder and a 
back disorder.  


REPRESENTATION

Appellant represented by:	Michael R. Dowling, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty in the Armed Forces from 
June 1987 to April 1988.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky which denied service connection for 
post-traumatic stress disorder (PTSD) and a back disorder.  
On April 7, 1994, the RO notified the veteran that it had 
denied his claims.  On April 19, 1995, the RO received a 
Notice of Disagreement (NOD) dated April 3, 1993.  In August 
1995, the RO sent to the appellant a Statement of the Case 
(SOC) and, in September 1995, the veteran filed a substantive 
appeal.  He testified at a personal hearing before the 
undersigned Member of the Board in Washington, D.C., in June 
1997.  The Board issued a decision in September 1997, 
concluding that the claims must be dismissed for lack of 
jurisdiction because the veteran did not file a timely NOD 
with the March 1994 decision that denied his claims.  

A subsequent motion for Board reconsideration was denied, and 
the appellant appealed the Board's September 1997 decision to 
the United States Court of Veterans Appeals  (Court) 
[recently renamed the U.S. Court of Appeals for Veterans 
Claims].  

On October 5, 1998, the Court issued a decision vacating the 
Board's September 16, 1997, decision and remanded the matter 
for expeditious development and readjudication.  


REMAND

In its October 1998 decision, the Court noted that the RO did 
not dispute the validity of the veteran's NOD, dated stamped 
as received by the RO on April 19, 1995, and that the 
jurisdictional issue was raised sua sponte by the Board.  The 
Court further noted that a determination of the timeliness of 
a NOD is an appealable issue, as to which a claimant is 
entitled to file a NOD and as to which he or she must then 
receive an SOC.  See 38 C.F.R. § 20.305(a), (b) (1998).

The Court stated that the Board had the jurisdiction, indeed, 
the obligation, to assess its jurisdiction.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Smith (Irma) v. 
Brown, 10 Vet. App. 330, 332 (1997).  However, in the course 
of making that assessment, the Board violated Sutton v. 
Brown, 9 Vet. App. 553, 564-70 (1996) and Bernard v. Brown, 4 
Vet. App. 384, 390-91 (1993) by failing to address whether 
its sua sponte consideration of the question of the 
timeliness of the veteran's NOD without first according the 
veteran an opportunity to submit evidence or argument on that 
question was prejudicial.  

The Court noted that the Board at least was obligated to ask 
the veteran whether he objected to the Board's adjudication 
of the NOD jurisdictional issue in the first instance and to 
include in the statement of reasons or bases for its decision 
an explanation as to why such adjudication in the first 
instance was not prejudicial to him.  The Board's obligation 
to assess its own jurisdiction cannot come at the expense of 
the procedural rights that belong to an applicant for VA 
benefits who has had no opportunity to present evidence of 
argument on that jurisdictional issue.  See Sutton, 9 Vet. 
App. at 564-70 and Bernard, 4 Vet. App. at 390-91.  

Because of the aforementioned reasons, a remand to the RO is 
required.  The Board notes that a remand confers on an 
appellant the right to VA compliance with the terms of the 
remand order and imposes on the VA a concomitant duty to 
ensure compliance with the terms of the remand.  See Stegall 
v. West, 11 Vet. App. 268, 171 (1998).  

Accordingly, this case is hereby REMANDED to the RO for the 
following actions:  

1.  The RO is to adjudicate the issue, 
supported with adequate statement of reasons or 
bases, of whether the veteran filed a timely 
NOD with respect to a rating decision of March 
1994 which denied service connection for PTSD 
and a back disorder on the basis of all 
pertinent evidence of record and all applicable 
statutes, regulations, and case law.  

2.  If the determination on the remanded issue 
is found adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and given an 
opportunity to submit written or other argument 
in response thereto before the veteran's claims 
file is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to ensure that all due process 
requirements have been met and it is not the Board's intent 
to imply whether the veteran's NOD was or was not timely 
filed.  The veteran need take no action until otherwise 
notified; however, he may furnish additional evidence and 
argument while the case is in remand status.  See Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



- 5 -


